—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Milano, J.), dated November 19, 1999, which denied their motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
There is a triable issue of fact as to whether the plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d). Thus, the Supreme Court properly denied the defendants’ motion for summary judgment (see, Licari v Elliott, 57 NY2d 230). Sullivan, J. P., Krausman, Goldstein and Schmidt, JJ., concur.